Case 8:14-cv-00001-JVS-ADS Document 146 Filed 02/08/19 Page 1 of 3 Page ID #:2861



     1   Joseph R. Re (SBN 134479)
         joe.re@knobbe.com
     2   Stephen C. Jensen (SBN 149894)
         steve.jensen@knobbe.com
     3   Benjamin A. Katzenellenbogen (SBN 208527)
         ben.katzenellenbogen@knobbe.com
     4   Stephen W. Larson (SBN 240844)
         stephen.larson@knobbe.com
     5   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, Fourteenth Floor
     6   Irvine, CA 92614
         Phone: (949) 760-0404
     7   Fax: (949) 760-9502
     8   Adam B. Powell (SBN 272725)
         adam.powell@knobbe.com
     9   KNOBBE, MARTENS, OLSON & BEAR, LLP
         12790 El Camino Real
    10   San Diego, CA 92130
         Phone: (858) 707-4000
    11   Fax: (858) 707- 4001
    12   Attorneys for Defendants
         MASIMO CORPORATION and
    13   MASIMO AMERICAS, INC.
    14
    15
    16                 IN THE UNITED STATES DISTRICT COURT
    17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18   PHYSICIANS HEALTHSOURCE,              )   Case No. 8:14-cv-00001 JVS (ADSx)
         INC.,                                 )
    19                                         )   Hon. Judge James V. Selna
                    Plaintiff,                 )
    20                                         )   DECLARATION OF BENJAMIN
              v.                               )   A. KATZENELLENBOGEN IN
    21                                         )   SUPPORT OF MASIMO’S EX
         MASIMO CORPORATION, et al.            )   PARTE APPLICATION TO
    22                                         )   STRIKE OR VACATE PHI’S
                    Defendants.                )   MOTION FOR LEAVE
    23                                         )
                                               )
    24                                         )
                                               )
    25                                         )
                                               )
    26
    27
    28
Case 8:14-cv-00001-JVS-ADS Document 146 Filed 02/08/19 Page 2 of 3 Page ID #:2862



     1           I, Benjamin A. Katzenellenbogen, hereby declare:
     2           1.    I am a partner in the law firm of Knobbe, Martens, Olson & Bear,
     3   LLP, counsel for Defendants Masimo Corporation and Masimo Americas, Inc.
     4   (collectively, “Masimo”) in this action. I have personal knowledge of the
     5   matters set forth in this declaration and, if called upon as a witness, would
     6   testify competently thereto. I submit this declaration in support of Masimo’s
     7   Ex Parte Application to Strike or Vacate.
     8           2.    Attached hereto as Exhibit B is a true and correct copy of an
     9   email dated February 6, 2019, and timestamped 3:06PM, from myself to Ross
    10   Good.
    11           3.    Attached hereto as Exhibit C is a true and correct copy of an
    12   email dated February 6, 2019, and timestamped 5:55PM, from myself to Ross
    13   Good.
    14           4.    Attached hereto as Exhibit D is a true and correct copy of a letter
    15   dated February 7, 2019, from Ross Good to myself.
    16           5.    On February 8, 2019, I called counsel for PHI and explained the
    17   bases for Masimo’s ex parte application. I told counsel for PHI that Masimo
    18   would file the ex parte application on February 8, 2019, unless PHI withdrew
    19   its pending motion for leave to amend and complied with its meet-and-confer
    20   obligations under Local Rule 7-3. Counsel for PHI refused to withdraw its
    21   pending motion for leave to amend. Counsel for PHI asked Masimo if it would
    22   stipulate not to do anything that would moot Geismann’s claims. I informed
    23   PHI’s counsel that concerns about mootness did not excuse PHI from its
    24   obligation to comply with the Local Rules. I told PHI’s counsel that if there
    25   were specific actions PHI wanted to ask Masimo to refrain from doing,
    26   Masimo would consider them. PHI’s counsel declined to identify anything
    27   PHI specifically wanted Masimo to refrain from doing. Counsel for PHI also
    28   refused to explain why PHI thought it would be easier for Masimo to moot
                                                 -1-
Case 8:14-cv-00001-JVS-ADS Document 146 Filed 02/08/19 Page 3 of 3 Page ID #:2863



     1   Geismann’s claims if PHI complied with the Local Rules and withdrew its
     2   Motion. I asked counsel for PHI if there was anything else to discuss, and if
     3   PHI would oppose the ex parte application. Counsel for PHI said there was
     4   not, and PHI would decide whether to oppose after PHI reviewed the
     5   application.
     6         I declare under penalty of perjury under the laws of the United States that
     7   the foregoing is true and correct.
     8         Executed on February 8, 2019 at Irvine, California.
     9
                                                /s/ Benjamin A. Katzenellenbogen
    10                                         Benjamin A. Katzenellenbogen
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -2-
